Citation Nr: 0110077	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for post-traumatic stress disorder (PTSD) prior to 
June 8, 1998.  

2.  Entitlement to a rating in excess of 50 percent prior to 
October 12, 1999.  

3.  Entitlement to an earlier effective date prior to October 
12, 1999 for the award of Chapter 35 education benefits.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

The Board notes that the principles pertained to the 
assignment of staged ratings, where service connection is 
initially granted, apply in this case.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's claim for service connection for PTSD was 
received on July 21, 1995.  The claim was originally denied, 
a notice of disagreement received and statement of the case 
issued.  In a decision dated in November 1996, a hearing 
officer granted service connection for PTSD and rated the 
disability at 30 percent.  A supplemental statement of the 
case was issued with the November 1996 rating decision.  It 
provided the veteran with the rating criteria, effective 
November 7, 1996, for 30 percent and 50 percent evaluations 
for mental disorders.  The veteran's representative notified 
the RO of their disagreement with the 30 percent rating.  The 
matter was forwarded to the Board without a statement of the 
case on the rating issue.  The Board remanded the evaluation 
of the PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board instructed the RO to consider the claim under the 
new rating criteria effective November 7, 1996.  The RO did 
so and provided the veteran with the complete rating criteria 
effective November 7, 1996, in an October 1997 supplemental 
statement of the case.  

Unfortunately, it does not appear that the claim has ever 
been considered under the criteria in effect when the claim 
was filed.  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).    

Thus, the claim must be evaluated under the criteria in 
effect, both before and as of November 7, 1996.  This should 
be done in the first instance by the RO.  The veteran should 
be notified of the rating criteria in effect prior to 
November 7, 1996.  Such notice must comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should notify the veteran of 
the rating criteria in effect prior to 
November 7, 1996.  

3. The RO should readjudicate this claim 
with consideration of rating criteria in 
effect both before and as of November 7, 
1996.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  





